Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 5/10/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original.
The previous restriction has been maintained and repeated.
The previous rejections has been maintained but the position has been modified due to the amendment.

	

	Claim Rejections - 35 USC § 103

Claim(s) 1, 3-4, and 6-7 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Foscante et al. (US 4229563) in view of Corley et al. (US 20110152448).
As to claims 1, 3-4, and 6-7, Foscante (claims, abs., examples, tables, 5:10) discloses an epoxy curing agent produced by reacting salicylic acid with a polyamine of  triethylenetetramine (TETA, 1:1, Ex.7).  The polyamine can be an adduct of the polyamine with phenol substitution. 
Foscante is silent on the claimed acid.
In the same area of endeavor and solving the same problem of curing epoxy, Corley (abs., claims, 1, 20-39, claims, examples) discloses salicylic acid and thiocyanic acid are functionally equivalent accelerator compatible with polyamine curing agents (30-34, 38).
Therefore, as to claims 1, 3-4, and 6-7, it would have been obvious to one of ordinary skill in the art to have replaced Foscante’s salicylic acid with thiocyanic acid (would inherently have pKa less than 6) of Corley because of their equivalent functionality as accelerator compatible with polyamine curing agents.  These conditions appear to equally apply to both productions using similar epoxy curing system. This adaptation would have obviously yielded instantly claimed invention.  
The references are silent on the claimed property of ionic liquid salt at room temperature.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

			
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.  
The applicant individually attacked Foscante for not teaching the claimed acid. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  In the same area of endeavor and solving the same problem of curing epoxy, Corley (abs., claims, 1, 20-39, claims, examples) discloses salicylic acid and thiocyanic acid are functionally equivalent 
The applicant argued Foscante would not produce an ionic liquid and Corley does not suggest the acid are compatible with polyamine.  However, the applicant has not shown reacting Forscante’s triethylenetetramine with Corley’s thiocyanic acid would not yield an ionic liquid or being incompatible. Forscante does not exclude thiocyanic acid or forming an ionic liquid.  Combining Forscante and Corley meet the claims and one of ordinary skill in the art would expect reacting Forscante’s triethylenetetramine with Corley’s trifluoroacetic acid would yield an ionic liquid and compatible curing system for epoxy. See above rejections.
Therefore, previous rejections has been maintained but the position has been modified due to the amendment.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766